            Case 1:20-cr-10098-WGY Document 58 Filed 04/12/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )
                                    )                 CRIMINAL NO. 20-10098-WGY-2
STEPHANIE POPP,                     )
                                    )
                  Defendant.        )
____________________________________)


            ASSENTED-TO MOTION TO MODIFY CONDITIONS OF RELEASE

       Defendant Stephanie Popp asks the Court to modify her conditions of release to allow the

temporary return of her passport and to permit her to travel to Brazil for her sister’s wedding,

which is on May 21, 2021. If authorized by the Court, Ms. Popp would travel to Brazil on Friday,

May 14, 2021 and return to the United States on Sunday, May 23, 2021. She would stay with her

parents, Lawrence and Eliana Popp, at 1181 Rua Ascanio de Carvalho, Casa 8, Bebedouro, Sao

Paulo 14701-385 and would provide a detailed itinerary to her pretrial services officer. Ms. Popp

would return her passport to pretrial services as soon as she returns. In support of this motion, Ms.

Popp states:

       1.       This Court set Ms. Popp’s current conditions of release on October 28, 2020. See

Dkt. No. 37. Among other restrictions, her conditions include surrendering her passport to pretrial

services in San Francisco, CA, and restriction of travel to the continental United States.

       2.       Ms. Popp’s sentencing hearing is scheduled for September 28, 2021.

       3.       Ms. Popp has fully complied with all of her conditions of release.
            Case 1:20-cr-10098-WGY Document 58 Filed 04/12/21 Page 2 of 4




       4.       Ms. Popp’s supervising Pretrial Services Officer, Keri Foster, confirmed in an e-

mail on April 12, 2021 that the Pretrial Services Office supports the modification of Ms. Popp’s

conditions of release to permit her to attend her sister’s wedding in Brazil.

       5.       The United States Attorney’s Office, through AUSA Seth Kosto, assents to this

Motion as well.

       6.       From January to March 2021, Ms. Popp spent a total of 45 hours volunteering at

the food pantry at Lutheran Settlement House, a non-profit, community-based organization in

Philadelphia.

       7.       Since December 2020, Ms. Popp has been employed as a therapeutic support staff

worker at the Philadelphia office of The MENTOR Network, which provides home and

community-based health care to individuals with intellectual and developmental disabilities and

youths and families at risk. Ms. Popp spends 30-35 hours per week working with children with

autism from low income families to provide support to them.

       8.       Over the past 18 months, Ms. Popp has demonstrated that she is not a flight risk.

She has been aware of the government investigation since October 2019. She therefore notified

the U.S. Attorney’s Office about a planned trip to visit her family in Brazil in December 2019.

Because the government had no objection to her taking this trip, she travelled to Brazil for several

weeks and then returned, even though she was aware of the investigation that would lead to this

prosecution.

       9.       With the exception of this one-time change permitting her to travel internationally

for a brief period, Ms. Popp is not seeking any other modification of her current conditions of

release.




                                                 2
         Case 1:20-cr-10098-WGY Document 58 Filed 04/12/21 Page 3 of 4




       Ms. Popp therefore asks this Court to modify her conditions of release to (1) allow the

temporary return of her passport, and (2) allow her to travel to Brazil from May 14, 2021 to May

23, 2021 to attend her sister’s wedding.


                                                   Respectfully submitted,

                                                   STEPHANIE POPP

                                                   By her attorneys,

                                                        /s/ Rachna Vyas
                                                   Adam Bookbinder (BBO# 566590)
                                                   abookbinder@choate.com
                                                   Rachna Vyas (BBO# 705975)
                                                   rvyas@choate.com
                                                   CHOATE, HALL & STEWART LLP
                                                   Two International Place
                                                   Boston, MA 02110
                                                   Tel: (617) 248-4868
                                                   Fax: (617) 502-4868

       Date: April 12, 2021



                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I, Rachna Vyas, Esq., hereby certify that I have conferred in good faith with the

Government regarding the above-captioned motion to modify Defendant Stephanie Popp’s

conditions of release, and the Government, through AUSA Seth Kosto, has assented to the motion.


                                                                        /s/ Rachna Vyas
                                                                  Rachna Vyas



                                    CERTIFICATE OF SERVICE

       I, Rachna Vyas, Esq., hereby certify that this document, filed through the electronic case

filing (ECF) system, will be sent electronically on this day, April 12, 2021, to the registered
                                               3
         Case 1:20-cr-10098-WGY Document 58 Filed 04/12/21 Page 4 of 4




participants as identified on the Notice of Electronic Filing (NEF). At this time, I am not aware of

any non-registered participants to whom paper copies must be sent.


                                                                           /s/ Rachna Vyas
                                                                     Rachna Vyas




                                                 4
